PER CURIAM.
Appellant contends the trial court erred when it failed to award permanent alimony, failed to grant her claim for a special equity, and when it retroactively amended a temporary support order. We affirm.
The record contains sufficient evidence to support the trial court’s reduction of the amount of temporary support paid by ap-pellee. There is also support in the record for the trial court’s decision to offset the wife’s claim for a special equity based upon her unpaid work in appellee’s medical office against the husband’s claim based upon his contributions from non-marital sources towards the purchase price of the marital residence.
The trial court’s failure toward appellant permanent periodic alimony has caused us great concern. However, the record contains conflicting evidence on this question and we cannot say that the trial court exercised its discretion outside the bounds of the guidelines provided by the Supreme Court in Canakaris v. Canakaris, 382 So. 2d 1197 (Fla.1980). Also see Kuvin v. Kuvin, 442 So.2d 203 (Fla.1983); Ellis v. Ellis, 461 So.2d 190 (Fla. 4th DCA 1984).
*918Accordingly, we affirm the final judgment in all respects
AFFIRMED.
ANSTEAD, LETTS and DELL, JJ., concur.